In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00051-CR



           JASON CHAMBERS, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 19-0253-X




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                          ORDER

       Our review of Appellant’s brief in this matter indicates that it contains un-redacted

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). “Unless a court orders otherwise, an electronic or paper filing with

the court, including the contents of any appendices, must not contain sensitive data.” TEX. R.

APP. P. 9.10(b). Sensitive data includes “the name of any person who was a minor at the time

the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The Appellant’s brief includes the real

names of child victims.

       “Sensitive data must be redacted by using the letter ‘X’ in place of each omitted digit or

character or by removing the sensitive data in a manner indicating that the data has been

redacted.” TEX. R. APP. P. 9.10(d). To protect the identity of the child victims, we hereby strike

the Appellant’s brief and order that it be redacted in accordance with Section 9.10 of the Texas

Rules of Appellate Procedure. We further order that Appellant’s properly redacted brief be

refiled on or before September 22, 2022. This order does not give appellant leave to edit the

previously filed brief in any way other than by incorporating the redactions detailed above.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: September 15, 2022




                                                2